DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed April 22, 2022, with respect to claims 1, 4-8, 11-13, 16-18 have been fully considered and are persuasive.  The rejection of January 21, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 7 and 11 the prior art of record does not teach or render obvious a method of converting a CMYW toner printer to print with black toner, in combination with the other claimed limitations, having the uniquely distinct features of 
“providing a black toner printing cartridge that is filled with black toner; and installing said black toner printing cartridge into said at least one empty toner cartridge slot; 
providing raster image processor (RIP) software, such that said CMYW toner printer is able to incorporate said black toner into one or more images printed by said CMYW toner printer, and 
wherein said RIP software allows for remapping of said CMYW toner printer, such that the converted toner printer prints using said black toner in single pass,” [emphasis added]. Claims 5, 6, 8, 12, 13 and 16-18 are considered allowable by virtue of their dependence on claims 1, 7 and 11 respectively. For further discussion see the Remarks filed April 22, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852